Case 5:20-cv-00768-TJH-PVC Document 118 Filed 06/17/20 Page 1 of 4 Page ID #:2238
 Case 5:20-cv-00768-TJH-PVC Document 118 Filed 06/17/20 Page 2 of 4 Page ID #:2239



 1   Records, Inc. v. Napster, Inc., 284 F.3d 1091, 1099 (9th Cir. 2002) (citations omitted).
 2   However, “[i]t is firmly established that an appeal from an interlocutory order does not
 3   divest the trial court of jurisdiction to continue with other phases of the case.” See
 4   Plotkin v. Pacific Tel. and Tel. Co., 688 F.2d 1291, 1293 (9th Cir. 1982). A decision
 5   to consider individual bail applications from class members would not be the equivalent
 6   of a final adjudication of the preliminary injunction, nor would it be a modification of
 7   the preliminary injunction. The consideration of individual bail applications would
 8   merely be the next phase of this litigation, as it moves forward towards the scheduled
 9   trial and evidentiary hearing.
10         Even if, arguendo, the granting of bail could be construed as a modification of
11   the preliminary injunction, this Court retains the inherent authority, and, indeed, has
12   wide discretion, to modify its preliminary injunction in light of new facts, despite the
13   pendency of the Government’s appeal of the preliminary injunction. See System
14   Federation No. 91 v. Wright, 364 U.S. 642, 647–48 (1961). Since the issuance of the
15   preliminary injunction, four Adelanto detainees, and one Adelanto staff member, have
16   tested positive for COVID-19.
17

18   The Court has the authority to grant bail in habeas cases filed by immigration detainees.
19

20         It is well settled that this Court has jurisdiction under 28 U.S.C. § 2241 to
21   consider habeas challenges to immigration detention if the challenges are sufficiently
22   independent of the removal order, as they are here. See Singh v. Holder, 638 F.3d
23   1196, 1211-12 (9th Cir. 2011). Moreover, the Ninth Circuit clearly held, when it
24   transferred related cases to this Court, that this Court possessed the jurisdiction to
25   adjudicate requests for release under § 2241. See, e.g., Bogle v. Barr, No. 19-72290,
26   ECF No. 36. Consequently, this Court is not compelled to provide the historical basis
27   for its authority to act, here.
28


                                                                                    Page – 2
 Case 5:20-cv-00768-TJH-PVC Document 118 Filed 06/17/20 Page 3 of 4 Page ID #:2240



 1   Petitioners-Plaintiffs have established that this is an extraordinary case and that they have
 2   a high probability of success on the merits.
 3

 4         The Court has the authority to grant bail in this habeas case, provided that this
 5   is an extraordinary case that involves special circumstances or a high probability of
 6   success.   See Land v. Deeds, 878 F.2d 318, 318 (9th Cir. 1989).                 While the
 7   Government argued that this disjunctive test has morphed into a conjunctive test, the
 8   Court need not resolve that issue because both prongs of the test are satisfied, here.
 9         The Ninth Circuit has recently held that the COVID-19 pandemic is, indeed, a
10   special circumstance that satisfies the first prong of Land. United States v. Dade,--
11   F.3d --, 2020 WL 2570354, at *2 (9th Cir. May 22, 2020).
12         Further, this Court previously determined that Petitioners-Plaintiffs have a
13   likelihood of success on the merits. Because the likelihood of success was the threshold
14   level needed for the issuance of the preliminary injunction, the Court did not make any
15   findings as to Petitioners-Plaintiffs’ anticipated success beyond that threshold level.
16   Now, the Court, further, finds that Petitioners-Plaintiffs, indeed, have a high probability
17   of success on the merits.
18         Consequently, bail is appropriate in this case, and the Court will proceed to make
19   individualized bail determinations for each class member.
20

21         Accordingly
22

23         It is Ordered that the motion for class-wide bail be, and hereby is, Granted.
24

25         It is further Ordered that the Court will proceed to make individualized bail
26   determinations for each class member.
27

28         It is further Ordered that counsel shall meet and confer forthwith and

                                                                                        Page – 3
 Case 5:20-cv-00768-TJH-PVC Document 118 Filed 06/17/20 Page 4 of 4 Page ID #:2241



 1   endeavor to reach a consensus as to the process the Court should employ to make the
 2   individualized bail determinations. If the parties cannot reach a consensus, the Court
 3   will issue an order setting forth the process it will employ.
 4

 5         It is further Ordered that the parties shall file a joint status report by Noon
 6   on June 18, 2020, setting forth their proposed consensus or a statement that they were
 7   unable to reach a consensus.
 8

 9         It is further Ordered that the Government’s request for a stay be, and hereby
10   is, Denied.
11

12   Date: June 17, 2020
13                                              __________________________________
14                                                     Terry J. Hatter, Jr.
15
                                                Senior United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                  Page – 4
